216 F.2d 616
Augustin VALDEZ, Jr., Appellant,v.Herbert BROWNELL, Jr., as Attorney General of the UnitedStates,* Appellee.
No. 13860.
United States Court of Appeals Ninth Circuit.
March 3, 1953.Nov. 12, 1954.

Appeal from the United States District Court for the Southern District of California, Central Division; William M. Byrne, Judge.
Philip Newman, Newman & Newman, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U.S. Atty., Cecil Hicks, Clyde C. Downing, Robert K. Grean, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before MATHEWS and ORR, Circuit Judges, and WIIG, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, Valdez v. McGranery, D.C.S.D.Cal., 114 F.Supp. 173, the judgment of the District Court is affirmed.



*
 Attorney General Brownell was substituted for Attorney General McGranery on